UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5883 Dreyfus Index Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus International Stock Index Fund July 31, 2013 (Unaudited) Common Stocks98.0% Shares Value ($) Australia7.7% AGL Energy 22,084 288,821 ALS 15,390 117,445 Alumina 112,290 a 97,904 Amcor 51,547 490,668 AMP 125,592 510,257 APA Group 35,806 193,106 Asciano 42,600 194,519 ASX 7,737 241,318 Aurizon Holdings 84,106 343,219 Australia & New Zealand Banking Group 114,113 3,052,505 Bendigo and Adelaide Bank 17,917 171,999 BHP Billiton 133,717 4,163,444 Boral 34,041 129,735 Brambles 65,267 532,682 Caltex Australia 6,352 106,825 CFS Retail Property Trust 87,781 161,749 Coca-Cola Amatil 23,415 270,449 Cochlear 2,583 141,812 Commonwealth Bank of Australia 67,006 4,469,556 Computershare 20,839 183,191 Crown 15,682 180,426 CSL 20,832 1,237,153 Dexus Property Group 213,483 201,484 Echo Entertainment Group 30,084 70,848 Federation Centres 64,376 135,403 Flight Centre 2,140 87,233 Fortescue Metals Group 61,998 203,961 Goodman Group 70,898 300,791 GPT Group 70,534 232,043 Harvey Norman Holdings 21,349 51,044 Iluka Resources 18,724 185,468 Incitec Pivot 63,600 150,349 Insurance Australia Group 88,784 463,659 James Hardie Industries-CDI 18,114 150,444 Leighton Holdings 7,421 110,195 Lend Lease Group 22,150 174,607 Macquarie Group 13,067 515,501 Metcash 34,689 107,572 Mirvac Group 148,930 219,540 National Australia Bank 98,314 2,759,787 Newcrest Mining 32,706 359,536 Orica 15,155 246,288 Origin Energy 45,901 493,036 Qantas Airways 41,721 a 47,251 QBE Insurance Group 49,850 735,296 Ramsay Health Care 5,278 174,727 Rio Tinto 18,193 940,451 Santos 40,207 494,036 Seek 13,527 114,657 Sonic Healthcare 16,149 207,718 SP AusNet 72,030 76,398 Stockland 90,419 290,958 Suncorp Group 52,668 606,908 Sydney Airport 8,175 26,380 Tabcorp Holdings 33,277 97,809 Tatts Group 60,376 173,118 Telstra 181,578 814,427 Toll Holdings 28,622 137,125 Transurban Group 56,899 346,755 Treasury Wine Estates 25,721 110,279 Wesfarmers 41,709 1,520,604 Westfield Group 88,379 891,313 Westfield Retail Trust 126,912 343,366 Westpac Banking 129,154 3,586,031 Whitehaven Coal 19,528 34,491 Woodside Petroleum 27,517 929,740 Woolworths 51,507 1,542,622 WorleyParsons 8,268 163,721 Austria.3% Andritz 3,077 165,991 Erste Group Bank 9,716 295,094 IMMOFINANZ 38,344 a 156,961 OMV 6,034 267,030 Raiffeisen Bank International 2,344 71,239 Telekom Austria 9,805 68,155 Verbund 3,340 65,873 Vienna Insurance Group 1,670 86,368 Voestalpine 5,020 192,437 Belgium1.1% Ageas 9,815 392,963 Anheuser-Busch InBev 33,413 3,217,370 Belgacom 6,323 154,988 Colruyt 3,021 172,335 Delhaize Group 4,060 266,578 Groupe Bruxelles Lambert 3,308 a 269,197 Groupe Bruxelles Lambert (STRIP) 236 a,b 0 KBC Groep 9,255 371,219 Solvay 2,460 333,158 Telenet Group Holding 2,398 116,107 UCB 4,500 259,369 Umicore 4,980 224,361 China.0% AAC Technologies Holdings 30,000 139,641 Yangzijiang Shipbuilding Holdings 91,000 66,951 Denmark1.1% AP Moller - Maersk, Cl. A 25 185,217 AP Moller - Maersk, Cl. B 55 431,423 Carlsberg, Cl. B 4,562 452,191 Coloplast, Cl. B 4,688 274,040 Danske Bank 28,054 a 517,104 DSV 7,535 197,644 Novo Nordisk, Cl. B 17,096 2,891,914 Novozymes, Cl. B 9,781 335,269 TDC 28,903 252,916 Tryg 1,152 104,526 William Demant Holding 1,152 a 101,464 Finland.8% Elisa 6,364 136,732 Fortum 18,860 372,593 Kesko, Cl. B 2,995 94,072 Kone, Cl. B 6,668 495,877 Metso 5,003 176,178 Neste Oil 4,719 68,367 Nokia 153,332 a 601,758 Nokian Renkaat 4,986 221,481 Orion, Cl. B 4,426 108,283 Pohjola Bank, Cl. A 5,263 90,601 Sampo, Cl. A 17,204 754,369 Stora Enso, Cl. R 21,997 163,146 UPM-Kymmene 20,788 231,890 Wartsila 7,376 333,828 France9.1% Accor 6,674 251,802 Aeroports de Paris 1,389 143,486 Air Liquide 12,947 1,718,619 Alstom 9,153 309,532 Arkema 2,734 274,062 Atos 2,389 179,601 AXA 74,204 1,636,243 BNP Paribas 41,701 2,698,127 Bouygues 8,391 245,251 Bureau Veritas 9,052 268,665 Cap Gemini 6,082 332,953 Carrefour 24,729 758,964 Casino Guichard Perrachon 2,294 235,906 Christian Dior 2,270 401,949 Cie de St-Gobain 16,341 757,615 Cie Generale de Geophysique-Veritas 7,241 a 183,029 Cie Generale des Etablissements Michelin 7,489 752,008 CNP Assurances 6,982 118,150 Credit Agricole 41,537 a 396,648 Danone 23,926 1,890,704 Dassault Systemes 2,576 338,518 Edenred 8,317 266,490 EDF 9,794 287,365 Essilor International 8,515 952,681 Eurazeo 1,459 93,759 Eutelsat Communications 5,705 159,497 Fonciere Des Regions 1,253 102,616 GDF Suez 55,472 1,163,784 Gecina 1,000 122,685 Groupe Eurotunnel 24,439 191,824 ICADE 1,094 98,720 Iliad 1,003 236,646 Imerys 1,513 99,937 JCDecaux 2,555 81,985 Kering 3,101 709,986 Klepierre 3,865 167,572 L'Oreal 10,128 1,697,027 Lafarge 7,993 511,100 Lagardere 4,997 158,117 Legrand 10,198 528,432 LVMH Moet Hennessy Louis Vuitton 10,640 1,934,275 Natixis 41,498 211,719 Orange 77,276 759,622 Pernod-Ricard 8,868 1,055,883 Publicis Groupe 7,474 602,947 Remy Cointreau 943 97,627 Renault 7,853 618,165 Rexel 6,519 158,144 Safran 10,484 615,639 Sanofi 49,731 5,304,031 Schneider Electric 22,111 1,759,338 SCOR 6,401 204,587 Societe BIC 1,136 126,041 Societe Generale 29,365 1,180,374 Sodexo 3,999 365,277 Suez Environnement 11,151 158,064 Technip 4,344 479,373 Thales 3,664 188,884 Total 88,669 4,730,240 Unibail-Rodamco 3,962 960,087 Vallourec 4,335 255,885 Veolia Environnement 13,621 182,748 Vinci 19,366 1,045,745 Vivendi 49,743 1,062,783 Wendel 1,277 147,597 Zodiac Aerospace 1,443 209,727 Germany7.9% Adidas 8,735 973,809 Allianz 18,957 2,955,726 Axel Springer 1,517 79,111 BASF 38,225 3,389,845 Bayer 34,419 3,999,707 Bayerische Motoren Werke 13,855 1,356,414 Beiersdorf 4,287 396,488 Brenntag 2,130 349,956 Celesio 3,952 89,378 Commerzbank 39,951 a 341,641 Continental 4,500 708,812 Daimler 40,324 2,801,351 Deutsche Bank 42,749 1,928,221 Deutsche Boerse 8,256 584,097 Deutsche Lufthansa 9,327 a 186,743 Deutsche Post 37,864 1,061,349 Deutsche Telekom 117,551 1,430,604 E.ON 75,341 1,278,436 Fraport Frankfurt Airport Services Worldwide 1,609 104,298 Fresenius & Co. 5,115 645,635 Fresenius Medical Care & Co. 8,685 549,803 GEA Group 7,622 314,491 Hannover Rueckversicherung 2,427 180,488 HeidelbergCement 6,000 460,888 Henkel & Co. 5,541 460,276 Hochtief 1,402 106,836 Hugo Boss 1,386 160,749 Infineon Technologies 45,970 405,711 K+S 7,058 173,943 Kabel Deutschland Holding 3,670 413,930 Lanxess 3,616 226,120 Linde 7,756 1,494,078 MAN 1,367 155,781 Merck 2,756 455,740 Metro 5,401 186,205 Muenchener Rueckversicherungs 7,507 1,490,055 Osram Licht 3,299 a 128,608 RWE 20,070 603,825 SAP 38,313 2,818,122 Siemens 32,994 3,612,889 Suedzucker 3,784 a 123,511 Telefonica Deutschland Holding 11,353 77,692 ThyssenKrupp 16,741 a 364,138 United Internet 4,460 145,724 Volkswagen 1,298 295,542 Greece.0% Hellenic Telecommunications Organization 10,491 a 94,906 OPAP 8,290 74,443 Hong Kong2.8% AIA Group 505,200 2,393,896 ASM Pacific Technology 10,800 117,391 Bank of East Asia 49,550 185,918 BOC Hong Kong Holdings 158,000 496,067 Cathay Pacific Airways 52,000 96,281 Cheung Kong Holdings 58,000 815,153 Cheung Kong Infrastructure Holdings 27,000 186,427 CLP Holdings 72,288 599,324 First Pacific 92,250 104,316 Galaxy Entertainment Group 88,000 a 463,510 Hang Lung Properties 92,000 298,339 Hang Seng Bank 32,700 500,476 Henderson Land Development 42,038 262,345 HKT Trust 87,000 85,142 Hong Kong & China Gas 234,661 601,509 Hong Kong Exchanges & Clearing 45,500 706,941 Hopewell Holdings 26,000 82,469 Hutchison Whampoa 88,800 1,002,429 Hysan Development 28,000 118,959 Kerry Properties 29,500 121,338 Li & Fung 241,200 319,087 Link REIT 98,000 479,537 MGM China Holdings 40,000 115,272 MTR 59,000 219,474 New World Development 162,786 238,021 Noble Group 158,963 111,950 NWS Holdings 60,000 92,063 Orient Overseas International 11,300 62,724 PCCW 167,000 76,011 Power Assets Holdings 59,500 534,346 Shangri-La Asia 65,000 102,249 Sino Land 127,730 180,505 SJM Holdings 78,530 196,841 Sun Hung Kai Properties 66,699 890,111 Swire Pacific, Cl. A 28,000 330,342 Swire Properties 46,400 136,407 Wharf Holdings 63,311 544,898 Wheelock & Co. 37,000 192,738 Yue Yuen Industrial Holdings 32,300 88,917 Ireland.3% Bank of Ireland 857,556 a 193,945 CRH 29,751 625,354 Elan 19,770 a 304,567 Kerry Group, Cl. A 6,342 387,389 Ryanair Holdings 4,000 36,973 Israel.5% Bank Hapoalim 42,826 205,235 Bank Leumi Le-Israel 55,519 a 186,618 Bezeq Israeli Telecommunication 76,662 123,810 Delek Group 202 57,017 Israel 117 a 54,987 Israel Chemicals 18,647 149,006 Israel Discount Bank, Cl. A 1 a 2 Mellanox Technologies 1,373 a 62,254 Mizrahi Tefahot Bank 6,222 a 66,444 NICE Systems 2,452 94,185 Teva Pharmaceutical Industries 35,551 1,408,454 Italy2.1% Assicurazioni Generali 48,739 960,282 Atlantia 14,628 277,505 Banca Monte dei Paschi di Siena 281,163 a 76,829 Enel 274,957 915,938 Enel Green Power 70,150 155,945 Eni 106,742 2,358,696 EXOR 2,723 89,549 Fiat 35,904 a 286,112 Fiat Industrial 35,626 438,642 Finmeccanica 15,364 a 80,287 Intesa Sanpaolo 485,222 920,507 Luxottica Group 6,874 366,891 Mediobanca 23,963 147,091 Pirelli & C 9,607 126,273 Prysmian 8,493 172,644 Saipem 10,910 232,952 Snam 84,404 398,395 STMicroelectronics 26,028 223,721 Telecom Italia 413,239 279,550 Telecom Italia-RSP 266,227 139,581 Tenaris 20,122 453,473 Terna Rete Elettrica Nazionale 61,697 274,964 UniCredit 181,320 987,071 Unione di Banche Italiane 34,029 144,504 Japan21.5% ABC-Mart 1,000 45,144 Acom 1,550 a 47,809 Advantest 6,400 83,734 Aeon 24,600 338,687 AEON Financial Service 2,860 83,454 AEON Mall 3,080 76,819 Air Water 7,000 102,809 Aisin Seiki 7,800 309,897 Ajinomoto 25,800 360,478 Alfresa Holdings 1,900 94,408 Amada 14,000 100,807 ANA Holdings 55,000 113,472 Aozora Bank 46,959 145,323 Asahi Glass 43,800 284,067 Asahi Group Holdings 16,500 421,137 Asahi Kasei 51,900 329,179 Asics 7,000 117,894 Astellas Pharma 18,579 996,218 Bank of Kyoto 14,000 112,103 Bank of Yokohama 50,000 274,742 Benesse Holdings 3,300 113,921 Bridgestone 27,100 963,211 Brother Industries 9,100 101,307 CALBEE 600 57,788 Canon 46,950 1,450,554 Casio Computer 9,300 83,112 Central Japan Railway 5,900 724,318 Chiba Bank 33,000 228,853 Chiyoda 6,000 71,331 Chubu Electric Power 26,700 370,871 Chugai Pharmaceutical 10,028 199,208 Chugoku Bank 6,000 78,072 Chugoku Electric Power 11,700 172,196 Citizen Holdings 12,400 71,049 Coca-Cola West 2,700 52,505 Cosmo Oil 27,000 a 50,189 Credit Saison 7,100 159,607 Dai Nippon Printing 24,800 221,379 Dai-ichi Life Insurance 363 495,691 Daicel 11,000 94,934 Daido Steel 12,200 70,900 Daihatsu Motor 8,000 176,162 Daiichi Sankyo 28,083 458,059 Daikin Industries 9,800 408,375 Dainippon Sumitomo Pharma 6,900 91,756 Daito Trust Construction 2,900 265,387 Daiwa House Industry 24,400 449,323 Daiwa Securities Group 71,000 606,230 DeNA 4,300 81,731 Denso 20,300 924,706 Dentsu 7,400 236,564 Don Quijote 2,100 110,030 East Japan Railway 14,100 1,136,237 Eisai 10,500 444,515 Electric Power Development 5,280 174,993 FamilyMart 2,617 115,601 FANUC 8,029 1,218,578 Fast Retailing 2,258 773,730 Fuji Electric 21,000 78,715 Fuji Heavy Industries 24,000 593,688 FUJIFILM Holdings 19,700 433,195 Fujitsu 80,800 310,293 Fukuoka Financial Group 33,000 148,974 Furukawa Electric 28,000 67,777 Gree 4,300 34,871 GungHo Online Entertainment 140 a 114,391 Gunma Bank 18,000 102,032 Hachijuni Bank 15,000 88,244 Hakuhodo DY Holdings 840 57,910 Hamamatsu Photonics 3,200 111,286 Hankyu Hanshin Holdings 48,000 275,028 Hino Motors 10,000 153,917 Hirose Electric 1,300 173,802 Hiroshima Bank 24,000 100,010 Hisamitsu Pharmaceutical 2,400 132,366 Hitachi 199,900 1,343,419 Hitachi Chemical 4,000 67,450 Hitachi Construction Machinery 5,000 98,815 Hitachi High-Technologies 2,700 59,069 Hitachi Metals 8,000 96,333 Hokkaido Electric Power 8,200 a 107,284 Hokuhoku Financial Group 51,000 96,364 Hokuriku Electric Power 7,700 111,281 Honda Motor 68,459 2,538,108 Hoya 18,500 399,438 Hulic 10,800 129,609 Ibiden 5,600 83,734 Idemitsu Kosan 900 75,100 IHI 53,000 223,562 INPEX 91 398,723 Isetan Mitsukoshi Holdings 15,020 207,712 Isuzu Motors 49,000 348,820 ITOCHU 62,800 747,879 Itochu Techno-Solutions 900 35,711 Iyo Bank 11,000 105,158 J Front Retailing 19,800 157,737 Japan Airlines 2,600 138,086 Japan Exchange Group 2,000 187,928 Japan Petroleum Exploration 1,400 60,198 Japan Prime Realty Investment 31 84,948 Japan Real Estate Investment 24 253,948 Japan Retail Fund Investment 94 185,293 Japan Steel Works 13,000 73,159 Japan Tobacco 45,600 1,595,138 JFE Holdings 20,460 463,281 JGC 9,000 318,047 Joyo Bank 26,462 142,702 JSR 7,700 139,357 JTEKT 8,000 100,746 JX Holdings 95,876 510,177 Kajima 38,800 136,717 Kamigumi 9,400 78,053 Kaneka 12,000 81,381 Kansai Electric Power 29,899 a 366,447 Kansai Paint 10,000 129,915 Kao 21,600 692,718 Kawasaki Heavy Industries 56,000 205,331 KDDI 22,500 1,243,234 Keikyu 20,000 167,092 Keio 25,000 176,182 Keisei Electric Railway 11,000 106,057 Keyence 1,885 616,076 Kikkoman 6,000 103,442 Kinden 6,000 58,462 Kintetsu 67,354 289,613 Kirin Holdings 37,000 548,330 Kobe Steel 113,000 a 178,889 Koito Manufacturing 4,000 77,377 Komatsu 39,000 871,535 Konami 4,400 97,608 Konica Minolta Holdings 19,500 159,927 Kubota 45,000 657,236 Kuraray 14,000 191,462 Kurita Water Industries 4,800 98,049 Kyocera 6,700 680,880 Kyowa Hakko Kirin 8,705 86,952 Kyushu Electric Power 18,000 a 250,945 Lawson 2,600 203,942 LIXIL Group 10,624 249,785 M3 24 66,183 Mabuchi Motor 1,000 51,987 Makita 4,500 234,859 Marubeni 67,000 466,694 Marui Group 8,300 80,957 Maruichi Steel Tube 2,000 48,187 Mazda Motor 115,000 a 481,565 McDonald's Holdings Japan 3,000 83,281 Medipal Holdings 5,800 72,033 MEIJI Holdings 2,521 118,441 Miraca Holdings 2,600 125,605 Mitsubishi 58,698 1,072,523 Mitsubishi Chemical Holdings 59,380 279,585 Mitsubishi Electric 79,000 768,941 Mitsubishi Estate 52,000 1,322,970 Mitsubishi Gas Chemical 16,000 118,640 Mitsubishi Heavy Industries 126,700 681,962 Mitsubishi Logistics 6,000 87,693 Mitsubishi Materials 43,000 151,956 Mitsubishi Motors 18,300 a 241,857 Mitsubishi Tanabe Pharma 9,200 124,126 Mitsubishi UFJ Financial Group 530,190 3,254,460 Mitsubishi UFJ Lease & Finance 25,500 131,263 Mitsui & Co. 72,500 973,726 Mitsui Chemicals 38,000 88,101 Mitsui Fudosan 35,286 1,067,842 Mitsui OSK Lines 43,000 a 166,010 Mizuho Financial Group 960,400 1,991,229 MS&AD Insurance Group Holdings 21,657 562,272 Murata Manufacturing 8,300 571,361 Nabtesco 4,500 94,449 Namco Bandai Holdings 7,850 127,159 NEC 103,800 235,355 NEXON 4,600 58,211 NGK Insulators 11,000 147,176 NGK Spark Plug 7,926 157,694 NHK Spring 7,000 81,360 Nidec 4,300 351,343 Nikon 14,160 296,332 Nintendo 4,425 561,317 Nippon Building Fund 29 316,035 Nippon Electric Glass 17,085 91,960 Nippon Express 32,000 151,323 Nippon Meat Packers 7,000 107,956 Nippon Prologis REIT 11 95,496 Nippon Steel & Sumitomo Metal 316,615 921,614 Nippon Telegraph & Telephone 18,200 917,342 Nippon Yusen 69,800 193,909 Nishi-Nippon City Bank 26,000 67,184 Nissan Motor 103,900 1,089,830 Nisshin Seifun Group 7,800 90,499 Nissin Foods Holdings 2,600 103,432 Nitori Holdings 1,400 119,538 Nitto Denko 6,800 384,067 NKSJ Holdings 13,670 343,879 NOK 3,400 54,242 Nomura Holdings 151,800 1,158,151 Nomura Real Estate Holdings 5,700 132,909 Nomura Real Estate Office Fund 12 52,518 Nomura Research Institute 3,900 127,862 NSK 20,000 187,519 NTT Data 55 197,733 NTT DoCoMo 638 974,170 NTT Urban Development 55 66,510 Obayashi 25,000 133,796 Odakyu Electric Railway 25,000 237,718 OJI Paper 35,000 149,423 Olympus 10,000 a 306,302 Omron 8,300 257,282 Ono Pharmaceutical 3,400 218,425 ORACLE JAPAN 1,400 54,622 Oriental Land 2,100 342,100 ORIX 45,800 680,615 Osaka Gas 76,000 322,133 OTSUKA 700 79,216 Otsuka Holdings 15,500 501,047 Panasonic 90,595 a 787,421 Park24 3,800 70,015 Rakuten 30,100 406,724 Resona Holdings 78,200 388,963 Ricoh 28,000 315,147 Rinnai 1,500 109,999 Rohm 3,700 143,223 Sankyo 2,200 97,293 Sanrio 2,100 102,523 Santen Pharmaceutical 3,300 144,086 SBI Holdings 7,830 82,211 Secom 8,800 485,344 Sega Sammy Holdings 7,484 174,430 Sekisui Chemical 19,000 190,951 Sekisui House 23,000 297,630 Seven & I Holdings 31,460 1,188,867 Seven Bank 26,000 96,395 Sharp 46,000 a 189,807 Shikoku Electric Power 6,800 a 121,887 Shimadzu 9,000 71,055 Shimamura 1,000 114,799 Shimano 3,300 297,947 Shimizu 23,000 95,843 Shin-Etsu Chemical 17,200 1,075,110 Shinsei Bank 67,000 149,178 Shionogi & Co. 13,100 266,389 Shiseido 14,600 224,719 Shizuoka Bank 23,400 253,574 Showa Denko 57,000 76,846 Showa Shell Sekiyu 8,500 78,480 SMC 2,200 466,694 Softbank 39,800 2,536,534 Sojitz 54,600 93,128 Sony 42,180 890,902 Sony Financial Holdings 7,000 115,106 Stanley Electric 6,700 130,017 Sumco 4,900 43,290 Sumitomo 46,100 617,743 Sumitomo Chemical 66,000 217,731 Sumitomo Electric Industries 31,300 423,578 Sumitomo Heavy Industries 25,000 116,433 Sumitomo Metal Mining 23,000 300,684 Sumitomo Mitsui Financial Group 53,400 2,446,114 Sumitomo Mitsui Trust Holdings 133,640 616,947 Sumitomo Realty & Development 15,000 628,894 Sumitomo Rubber Industries 7,600 126,757 Suntory Beverage & Food 5,200 183,230 Suruga Bank 8,000 142,335 Suzuken 2,920 91,408 Suzuki Motor 15,100 362,579 Sysmex 3,200 206,884 T&D Holdings 23,700 300,395 Taiheiyo Cement 47,000 158,411 Taisei 39,000 152,160 Taisho Pharmaceutical Holdings 1,500 102,339 Taiyo Nippon Sanso 12,000 84,813 Takashimaya 12,000 118,272 Takeda Pharmaceutical 32,700 1,461,163 TDK 5,500 198,575 Teijin 40,000 87,019 Terumo 6,200 314,401 THK 4,400 91,946 Tobu Railway 45,000 232,561 Toho 4,100 85,593 Toho Gas 18,000 90,083 Tohoku Electric Power 19,800 a 231,752 Tokio Marine Holdings 28,900 925,355 Tokyo Electric Power 59,972 a 366,901 Tokyo Electron 7,100 323,782 Tokyo Gas 100,000 550,506 Tokyo Tatemono 17,000 141,508 Tokyu 46,820 304,610 Tokyu Land 19,000 181,636 TonenGeneral Sekiyu 13,000 125,871 Toppan Printing 25,000 170,054 Toray Industries 63,000 402,155 Toshiba 168,000 729,241 TOTO 11,000 112,460 Toyo Seikan Group Holdings 7,100 117,693 Toyo Suisan Kaisha 4,000 125,217 Toyoda Gosei 2,400 59,075 Toyota Boshoku 2,600 37,708 Toyota Industries 6,700 276,116 Toyota Motor 114,957 7,009,430 Toyota Tsusho 8,700 231,384 Trend Micro 4,700 156,491 Tsumura & Co. 2,300 65,634 Ube Industries 46,600 88,526 Unicharm 5,000 266,571 United Urban Investment 97 120,668 USS 980 117,208 West Japan Railway 6,900 291,758 Yahoo! Japan 614 327,350 Yakult Honsha 3,600 168,032 Yamada Denki 3,620 146,782 Yamaguchi Financial Group 9,000 85,854 Yamaha 7,200 92,509 Yamaha Motor 11,200 150,538 Yamato Holdings 15,600 342,878 Yamato Kogyo 1,800 58,462 Yamazaki Baking 4,000 47,227 Yaskawa Electric 9,000 107,640 Yokogawa Electric 8,800 114,146 Yokohama Rubber 9,000 88,796 Luxembourg.1% SES 12,925 Macau.1% Sands China 103,413 559,360 Wynn Macau 60,800 172,469 Mexico.0% Fresnillo 7,044 Netherlands3.0% Aegon 75,878 584,974 Akzo Nobel 9,743 593,060 ASML Holding 14,945 1,344,032 Corio 2,835 124,027 DE Master Blenders 1753 21,452 a 353,880 Delta Lloyd 7,094 153,549 European Aeronautic Defence and Space 24,350 1,454,009 Fugro 3,133 190,894 Gemalto 3,324 347,577 Heineken 9,441 663,161 Heineken Holding 4,112 257,985 ING Groep 160,379 a 1,638,610 Koninklijke Ahold 41,306 680,575 Koninklijke Boskalis Westminster 3,270 122,873 Koninklijke DSM 6,427 451,450 Koninklijke KPN 141,360 a 372,544 Koninklijke Philips 40,014 1,280,780 Koninklijke Vopak 2,912 167,705 QIAGEN 9,940 a 205,563 Randstad Holding 5,158 248,849 Reed Elsevier 28,810 551,916 TNT Express 14,602 114,787 Unilever 68,378 2,750,839 Wolters Kluwer 12,399 299,303 Ziggo 6,792 269,808 New Zealand.1% Auckland International Airport 42,260 106,323 Contact Energy 16,082 68,976 Fletcher Building 27,424 178,077 SKYCITY Entertainment Group 26,289 87,978 Telecom Corporation of New Zealand 78,060 140,280 Norway.8% Aker Solutions 6,700 100,964 DNB 39,984 665,970 Gjensidige Forsikring 8,002 123,911 Norsk Hydro 38,511 163,708 Orkla 31,249 241,972 Seadrill 15,371 659,674 Statoil 46,635 1,011,396 Telenor 28,699 635,559 Yara International 7,645 343,278 Portugal.2% Banco Espirito Santo 66,352 a 64,438 Energias de Portugal 88,059 312,789 Galp Energia 10,873 173,579 Jeronimo Martins 10,446 206,369 Portugal Telecom 27,519 105,107 Singapore1.6% Ascendas Real Estate Investment Trust 91,912 166,343 CapitaCommercial Trust 76,000 84,023 CapitaLand 105,500 268,139 CapitaMall Trust 97,000 154,944 CapitaMalls Asia 65,000 102,038 City Developments 17,000 142,196 ComfortDelGro 78,700 123,854 DBS Group Holdings 71,588 940,724 Genting Singapore 250,527 261,202 Global Logistic Properties 134,843 301,337 Golden Agri-Resources 325,440 134,442 Hutchison Port Holdings Trust 227,000 167,980 Jardine Cycle & Carriage 4,422 140,296 Keppel 61,700 502,494 Keppel Land 26,000 75,493 Olam International 62,995 84,020 Oversea-Chinese Banking 107,942 896,933 SembCorp Industries 43,254 172,900 SembCorp Marine 38,000 136,051 Singapore Airlines 21,733 172,893 Singapore Exchange 35,000 210,135 Singapore Press Holdings 69,075 238,611 Singapore Technologies Engineering 68,000 229,012 Singapore Telecommunications 332,951 1,029,624 StarHub 26,918 93,197 United Overseas Bank 53,112 896,867 UOL Group 21,111 115,950 Wilmar International 75,000 185,899 Spain2.9% Abertis Infraestructuras 15,002 278,513 Acciona 1,014 47,653 ACS Actividades de Construccion y Servicios 6,606 189,828 Amadeus IT Holding, Cl. A 15,899 546,126 Banco Bilbao Vizcaya Argentaria 232,047 2,197,359 Banco de Sabadell 111,484 228,106 Banco Popular Espanol 48,779 a 214,472 Banco Santander 449,570 3,285,890 Bankia 142,086 a 125,323 CaixaBank 49,801 183,653 Distribuidora Internacional de Alimentacion 24,733 204,924 Enagas 7,495 185,062 Ferrovial 16,087 273,938 Gas Natural SDG 14,374 292,574 Grifols 6,086 256,741 Iberdrola 203,436 1,123,163 Inditex 9,124 1,216,242 Mapfre 35,362 129,371 Red Electrica 4,424 246,925 Repsol 35,660 853,453 Telefonica 171,843 a 2,449,577 Zardoya Otis 6,097 88,817 Sweden3.2% Alfa Laval 13,304 301,874 Assa Abloy, Cl. B 14,008 620,223 Atlas Copco, Cl. A 27,966 729,811 Atlas Copco, Cl. B 15,731 368,770 Boliden 11,860 167,761 Electrolux, Ser. B 9,881 287,873 Elekta, Cl. B 15,028 256,609 Ericsson, Cl. B 126,008 1,489,520 Getinge, Cl. B 8,170 302,075 Hennes & Mauritz, Cl. B 39,738 1,480,234 Hexagon, Cl. B 9,704 295,967 Husqvarna, Cl. B 16,174 97,121 Industrivarden, Cl. C 5,510 99,073 Investment AB Kinnevik, Cl. B 8,362 252,471 Investor, Cl. B 19,092 574,680 Lundin Petroleum 8,991 a 198,079 Millicom International Cellular, SDR 2,453 195,882 Nordea Bank 110,166 1,395,212 Ratos, Cl. B 9,138 81,522 Sandvik 43,561 551,016 Scania, Cl. B 13,117 273,281 Securitas, Cl. B 13,206 128,755 Skandinaviska Enskilda Banken, Cl. A 62,156 686,103 Skanska, Cl. B 15,622 294,793 SKF, Cl. B 16,308 452,350 Svenska Cellulosa, Cl. B 23,847 631,100 Svenska Handelsbanken, Cl. A 20,747 942,156 Swedbank, Cl. A 37,778 911,102 Swedish Match 8,494 317,312 Tele2, Cl. B 14,263 182,715 TeliaSonera 97,614 706,854 Volvo, Cl. B 62,794 925,800 Switzerland9.2% ABB 92,210 a 2,036,601 Actelion 4,420 a 293,727 Adecco 5,437 a 345,155 Aryzta 3,825 a 236,621 Baloise Holding 1,861 202,298 Banque Cantonale Vaudoise 127 65,596 Barry Callebaut 84 a 81,463 Cie Financiere Richemont, Cl. A 21,884 2,142,407 Coca-Cola HBC-CDI 8,469 a 220,566 Credit Suisse Group 62,804 a 1,845,200 EMS-Chemie Holding 319 111,854 Geberit 1,603 429,742 Givaudan 346 a 481,921 Glencore Xstrata 419,112 1,769,279 Holcim 9,537 a 689,422 Julius Baer Group 9,648 a 438,275 Kuehne & Nagel International 2,147 259,835 Lindt & Spruengli 4 182,355 Lindt & Spruengli-PC 38 149,298 Lonza Group 2,290 a 176,182 Nestle 134,478 9,110,995 Novartis 95,883 6,900,219 Pargesa Holding-BR 1,256 89,913 Partners Group Holding 681 180,065 Roche Holding 29,287 7,215,340 Schindler Holding 876 122,296 Schindler Holding-PC 1,992 285,202 SGS 229 518,402 Sika-BR 92 256,580 Sonova Holding 2,104 a 232,351 Sulzer 959 143,521 Swatch Group 1,746 180,269 Swatch Group-BR 1,284 763,088 Swiss Life Holding 1,289 a 231,489 Swiss Prime Site 2,174 a 159,976 Swiss Re 14,716 a 1,171,937 Swisscom 993 443,682 Syngenta 3,858 1,531,194 UBS 152,954 a 3,012,968 Zurich Insurance Group 6,147 a 1,654,566 United Kingdom21.5% 3i Group 40,656 237,127 Aberdeen Asset Management 39,934 233,462 Admiral Group 7,931 169,273 Aggreko 11,359 307,584 AMEC 12,404 203,227 Anglo American 58,300 1,248,747 Antofagasta 16,062 215,512 ArcelorMittal 42,755 562,934 ARM Holdings 58,219 774,954 Associated British Foods 15,183 449,011 AstraZeneca 52,386 2,657,752 Aviva 123,766 699,461 Babcock International Group 14,772 264,047 BAE Systems 135,444 918,757 Barclays 512,694 2,245,449 BG Group 142,800 2,577,504 BHP Billiton 88,598 2,532,527 BP 798,615 5,522,331 British American Tobacco 80,358 4,285,923 British Land 38,866 353,274 British Sky Broadcasting Group 44,969 566,431 BT Group 330,043 1,710,590 Bunzl 14,415 308,979 Burberry Group 18,830 438,273 Capita 27,912 442,872 Carnival 7,320 283,179 Centrica 217,388 1,293,051 Cobham 43,452 190,109 Compass Group 76,436 1,044,185 Croda International 5,720 218,323 Diageo 104,378 3,261,465 Direct Line Insurance Group 35,078 121,027 easyJet 6,447 138,483 Experian 42,096 789,600 G4S 62,366 213,374 GKN 67,073 357,226 GlaxoSmithKline 204,409 5,236,552 Hammerson 30,961 249,393 Hargreaves Lansdown 8,738 130,336 HSBC Holdings 770,727 8,767,774 ICAP 23,517 145,535 IMI 13,179 275,068 Imperial Tobacco Group 40,623 1,363,267 Inmarsat 19,204 199,680 InterContinental Hotels Group 11,377 330,052 International Consolidated Airlines Group 38,774 a 171,978 Intertek Group 6,648 305,928 Intu Properties 30,561 156,489 Invensys 26,448 199,683 Investec 22,879 152,898 ITV 157,365 403,617 J Sainsbury 53,650 321,239 Johnson Matthey 8,431 363,610 Kingfisher 101,482 613,662 Land Securities Group 33,367 481,711 Legal & General Group 242,331 711,123 Lloyds Banking Group 1,916,535 a 1,996,275 London Stock Exchange Group 7,017 168,019 Marks & Spencer Group 68,924 504,859 Meggitt 32,088 267,258 Melrose Industries 53,387 229,028 National Grid 153,581 1,837,552 Next 6,737 511,411 Old Mutual 199,963 590,748 Pearson 33,487 687,723 Persimmon 12,317 a 231,594 Petrofac 10,534 210,408 Prudential 107,178 1,902,742 Randgold Resources 3,820 277,195 Reckitt Benckiser Group 27,106 1,929,398 Reed Elsevier 50,054 646,472 Resolution 59,778 294,457 Rexam 32,429 242,619 Rio Tinto 53,311 2,396,501 Rolls-Royce Holdings 78,721 a 1,407,122 Royal Bank of Scotland Group 90,782 a 438,615 Royal Dutch Shell, Cl. A 157,120 5,349,275 Royal Dutch Shell, Cl. B 108,806 3,839,287 RSA Insurance Group 147,003 279,537 SABMiller 40,182 1,968,603 Sage Group 47,658 254,113 Schroders 4,200 156,857 Segro 29,066 137,426 Serco Group 19,549 186,464 Severn Trent 10,096 272,309 Shire 23,220 848,474 Smith & Nephew 38,604 460,711 Smiths Group 16,175 340,798 SSE 40,010 958,633 Standard Chartered 101,238 2,347,871 Standard Life 101,000 582,784 Subsea 7 11,106 210,706 Tate & Lyle 19,062 243,295 Tesco 337,593 1,886,330 Travis Perkins 9,959 257,857 TUI Travel 20,087 116,791 Tullow Oil 37,163 586,829 Unilever 53,839 2,185,994 United Utilities Group 28,026 307,610 Vedanta Resources 4,090 72,361 Vodafone Group 2,039,037 6,126,262 Weir Group 8,724 285,204 Whitbread 7,724 379,532 William Hill 35,078 259,610 WM Morrison Supermarkets 93,911 413,017 Wolseley 11,481 549,467 WPP 52,767 950,424 United States.1% Transocean 14,982 Total Common Stocks (cost $468,573,205) Preferred Stocks.6% Shares Value ($) Germany Bayerische Motoren Werke 2,125 161,563 Fuchs Petrolub 1,499 112,453 Henkel & Co. 7,317 716,826 Porsche Automobil Holding 6,551 558,118 ProSiebenSat.1 Media 4,145 170,061 RWE 1,967 59,087 Volkswagen 6,052 1,438,364 Total Preferred Stocks (cost $2,051,769) Rights.0% Shares Value ($) Australia.0% ALS 1,399 a Spain.0% Banco Santander 449,570 a 98,684 CaxiaBank 49,801 a 3,511 Zardoya Otis 6,097 a 3,472 Total Rights (cost $136,047) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.03%, 12/5/13 190,000 c 189,975 0.05%, 9/12/13 215,000 c 214,994 Total Short-Term Investments (cost $404,964) Other Investment.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,615,162) 4,615,162 d Total Investments (cost $475,781,147) % Cash and Receivables (Net) .4 % Net Assets % BR-Bearer Certificate CDI-Chess Depository Interest PC-Participation Certificate REIT-Real Estate Investment Trust RSP-Risparmio (Savings) Shares SDR-Swedish Depository Receipts STRIP-Separate Trading of Registered Interest and Principal of Securities a Non-income producing security. b The valuation of this security has been determined in good faith by management under the direction of the Board of Directors. At July 31, 2013, the value of this security amounted to $0 or less than .01% of net assets. c Held by or on behalf of a counterparty for open financial futures contracts. d Investment in affiliated money market mutual fund. At July 31, 2013, net unrealized appreciation on investments was $26,769,194 of which $92,725,519 related to appreciated investment securities and $65,956,325 related to depreciated investment securities. At July 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 25.0 Industrial 12.4 Consumer Discretionary 11.7 Consumer Staples 11.5 Health Care 10.1 Materials 7.9 Energy 6.9 Telecommunication Services 5.2 Information Technology 4.2 Utilities 3.7 Short-Term/Money Market Investments 1.0 STATEMENT OF FINANCIAL FUTURES July 31, 2013 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2013 ($) Financial Futures Long ASX SPI 200 Index 7 788,069 September 2013 11,677 Euro STOXX 50 56 2,053,214 September 2013 43,541 FTSE 100 Index 20 1,996,957 September 2013 16,206 TOPIX 13 1,494,383 September 2013 (94,297 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS July 31, 2013 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring: 9/18/2013 a 554,390 510,254 496,623 (13,631 ) 9/18/2013 b 327,616 309,885 293,478 (16,407 ) 9/18/2013 c 149,372 136,061 133,807 (2,254 ) 9/18/2013 d 120,805 114,189 108,217 (5,972 ) British Pound, Expiring: 9/18/2013 a 1,006,972 1,545,092 1,531,339 (13,753 ) 9/18/2013 c 412,392 622,187 627,140 4,953 9/18/2013 e 458,516 716,033 697,282 (18,751 ) 9/18/2013 f 94,779 146,008 144,134 (1,874 ) 9/18/2013 g 193,827 303,790 294,760 (9,030 ) Euro, Expiring: 9/18/2013 a 1,125,926 1,485,699 1,498,140 12,441 9/18/2013 c 1,187,344 1,569,447 1,579,862 10,415 9/18/2013 e 82,447 108,432 109,703 1,271 9/18/2013 f 182,023 238,363 242,197 3,834 Japanese Yen, Expiring: 9/18/2013 a 71,482,980 726,164 730,277 4,113 9/18/2013 c 76,534,359 770,406 781,882 11,476 9/18/2013 e 55,283,985 573,648 564,786 (8,862 ) 9/18/2013 f 25,796,194 263,886 263,536 (350 ) Sales: Proceeds ($) Australian Dollar, Expiring: 9/18/2013 a 38,128 34,838 34,155 683 9/18/2013 c 417,361 391,862 373,872 17,990 9/18/2013 f 24,540 22,596 21,983 613 British Pound, Expiring: 9/18/2013 a 110,269 169,463 167,690 1,773 9/18/2013 c 909,978 1,409,336 1,383,837 25,499 9/18/2013 h 48,933 72,974 74,414 (1,440 ) Euro, Expiring: 9/18/2013 a 133,478 176,179 177,604 (1,425 ) 9/18/2013 c 1,087,084 1,437,196 1,446,457 (9,261 ) 9/18/2013 h 52,881 67,927 70,363 (2,436 ) Japanese Yen, Expiring: 9/18/2013 a 8,160,812 83,550 83,372 178 9/18/2013 c 100,236,884 1,030,468 1,024,029 6,439 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Bank of America b Bank of Montreal c Citigroup d Deutsche Bank e Credit Suisse f Goldman Sachs International g UBS h Merrill Lynch The following is a summary of the inputs used as of July 31, 2013 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 708,587 - - Equity Securities - Foreign Common Stocks+ 493,498,616 - 0 Mutual Funds 4,615,162 - - Preferred Stocks+ 3,216,472 - - Rights+ 106,535 - - U.S. Treasury - 404,969 - Other Financial Instruments: Financial Futures++ 71,424 - - Forward Foreign Currency Exchange Contracts++ - 101,678 - Liabilities ($) Other Financial Instruments: Financial Futures++ (94,297) - - ) Forward Foreign Currency Exchange Contracts++ - (105,446) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended July 31, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus S&P 500 Index Fund July 31, 2013 (Unaudited) Common Stocks98.0% Shares Value ($) Automobiles & Components1.1% BorgWarner 21,120 2,015,482 Delphi Automotive 51,123 2,746,328 Ford Motor 696,931 11,764,195 General Motors 135,298 a 4,853,139 Goodyear Tire & Rubber 43,150 a 798,275 Harley-Davidson 40,147 2,279,145 Johnson Controls 121,027 4,866,496 Banks3.0% BB&T 123,747 4,416,530 Comerica 33,381 1,420,028 Fifth Third Bancorp 157,110 3,021,225 Hudson City Bancorp 87,836 839,712 Huntington Bancshares 151,668 1,296,761 KeyCorp 168,827 2,074,884 M&T Bank 21,218 2,479,535 People's United Financial 59,919 898,785 PNC Financial Services Group 93,887 7,140,106 Regions Financial 248,633 2,488,816 SunTrust Banks 95,122 3,309,294 U.S. Bancorp 328,252 12,250,365 Wells Fargo & Co. 873,241 37,985,984 Zions Bancorporation 33,419 990,539 Capital Goods7.7% 3M 111,961 13,147,580 Boeing 121,048 12,722,145 Caterpillar 116,170 9,631,655 Cummins 31,141 3,773,978 Danaher 101,964 6,866,256 Deere & Co. 69,479 5,771,621 Dover 30,657 2,625,465 Eaton 84,224 5,807,245 Emerson Electric 127,084 7,799,145 Fastenal 47,507 b 2,328,318 Flowserve 25,938 1,470,166 Fluor 28,452 1,779,957 General Dynamics 58,727 5,011,762 General Electric 1,834,249 44,700,648 Honeywell International 139,474 11,573,553 Illinois Tool Works 72,900 5,251,716 Ingersoll-Rand 48,500 2,960,925 Jacobs Engineering Group 22,340 a 1,322,528 Joy Global 18,859 933,521 L-3 Communications Holdings 16,154 1,504,745 Lockheed Martin 47,707 5,730,565 Masco 61,285 1,257,568 Northrop Grumman 42,528 3,915,128 PACCAR 62,463 3,514,793 Pall 19,090 1,335,536 Parker Hannifin 25,965 2,681,665 Pentair 35,763 2,184,404 Precision Castparts 26,200 5,809,064 Quanta Services 37,851 a 1,014,785 Raytheon 56,962 4,092,150 Rockwell Automation 24,879 2,409,531 Rockwell Collins 23,815 1,694,914 Roper Industries 17,614 2,218,659 Snap-on 10,081 956,183 Stanley Black & Decker 28,133 2,380,614 Textron 48,699 1,333,379 United Technologies 149,942 15,829,377 W.W. Grainger 10,563 2,768,985 Xylem 33,763 841,712 Commercial & Professional Services.7% ADT 38,121 a 1,527,890 Avery Dennison 17,132 766,314 Cintas 19,386 921,029 Dun & Bradstreet 7,368 b 763,546 Equifax 20,748 1,311,896 Iron Mountain 30,330 843,174 Nielsen Holdings 37,109 1,240,183 Pitney Bowes 37,470 b 618,630 Republic Services 52,618 1,784,276 Robert Half International 24,946 928,989 Stericycle 14,882 a 1,725,419 Tyco International 83,700 2,913,597 Waste Management 76,952 3,234,293 Consumer Durables & Apparel1.1% Coach 49,351 2,622,019 D.R. Horton 48,521 975,272 Fossil Group 9,547 a 1,049,215 Garmin 19,839 b 795,147 Harman International Industries 11,678 706,869 Hasbro 19,752 b 908,592 Leggett & Platt 25,041 786,538 Lennar, Cl. A 29,000 b 982,230 Mattel 60,133 2,527,390 Newell Rubbermaid 51,414 1,389,206 NIKE, Cl. B 128,544 8,087,988 PulteGroup 60,015 998,049 PVH 13,933 1,836,230 Ralph Lauren 10,735 1,954,414 VF 15,513 3,056,061 Whirlpool 14,030 1,879,178 Consumer Services1.8% Carnival 79,070 2,927,962 Chipotle Mexican Grill 5,387 a 2,220,899 Darden Restaurants 23,707 1,162,828 H&R Block 48,006 1,508,829 International Game Technology 49,348 911,458 Marriott International, Cl. A 44,259 1,839,847 McDonald's 177,061 17,366,143 Starbucks 131,953 9,400,332 Starwood Hotels & Resorts Worldwide 34,602 c 2,288,922 Wyndham Worldwide 24,698 1,538,685 Wynn Resorts 13,838 1,842,253 Yum! Brands 79,196 5,774,972 Diversified Financials7.1% American Express 170,505 12,578,154 Ameriprise Financial 35,785 3,184,865 Bank of America 1,911,411 27,906,601 Bank of New York Mellon 205,890 6,475,241 BlackRock 22,255 6,275,020 Capital One Financial 103,073 7,114,098 Charles Schwab 193,583 4,276,248 Citigroup 539,541 28,131,668 CME Group 53,675 3,970,877 Discover Financial Services 87,444 4,329,352 E*TRADE Financial 42,286 a 630,061 Franklin Resources 73,122 3,574,203 Goldman Sachs Group 76,536 12,554,200 IntercontinentalExchange 12,790 a 2,333,536 Invesco 78,462 2,525,692 JPMorgan Chase & Co. 670,844 37,386,136 Legg Mason 19,474 b 669,711 Leucadia National 52,336 1,404,175 McGraw-Hill Financial 49,496 3,061,823 Moody's 34,693 2,351,145 Morgan Stanley 245,067 6,668,273 NASDAQ OMX Group 19,811 641,876 Northern Trust 38,540 2,256,132 NYSE Euronext 43,808 1,846,945 SLM 79,159 1,956,019 State Street 80,758 5,626,410 T. Rowe Price Group 46,303 3,483,838 Energy10.3% Anadarko Petroleum 88,123 7,800,648 Apache 69,379 5,567,665 Baker Hughes 77,748 3,687,588 Cabot Oil & Gas 36,985 2,804,203 Cameron International 43,473 a 2,577,949 Chesapeake Energy 91,182 b 2,124,541 Chevron 343,426 43,233,899 ConocoPhillips 216,694 14,054,773 CONSOL Energy 40,833 1,267,048 Denbury Resources 67,122 a 1,174,635 Devon Energy 66,140 3,638,361 Diamond Offshore Drilling 12,503 b 843,202 Ensco, Cl. A 40,955 2,348,360 EOG Resources 47,766 6,949,475 EQT 26,271 2,272,442 Exxon Mobil 788,901 73,959,469 FMC Technologies 41,942 a 2,235,509 Halliburton 163,980 7,410,256 Helmerich & Payne 19,077 1,205,666 Hess 52,503 3,909,373 Kinder Morgan 112,033 4,230,366 Marathon Oil 124,828 4,538,746 Marathon Petroleum 58,623 4,298,825 Murphy Oil 31,750 2,150,110 Nabors Industries 54,361 836,616 National Oilwell Varco 75,603 5,305,063 Newfield Exploration 23,525 a 578,715 Noble 45,097 1,722,705 Noble Energy 64,238 4,014,233 Occidental Petroleum 142,097 12,653,738 Peabody Energy 48,931 810,297 Phillips 66 109,341 6,724,472 Pioneer Natural Resources 24,222 3,748,597 QEP Resources 32,621 994,614 Range Resources 28,835 2,280,849 Rowan, Cl. A 22,488 a 772,463 Schlumberger 235,725 19,171,514 Southwestern Energy 62,547 a 2,426,198 Spectra Energy 117,779 4,238,866 Tesoro 25,125 1,428,356 Valero Energy 96,812 3,462,965 Williams 121,889 4,164,947 WPX Energy 35,479 a 681,552 Food & Staples Retailing2.4% Costco Wholesale 76,732 8,999,896 CVS Caremark 218,455 13,432,798 Kroger 90,682 3,561,082 Safeway 44,553 1,149,022 Sysco 103,774 3,581,241 Wal-Mart Stores 290,965 22,677,812 Walgreen 151,400 7,607,850 Whole Foods Market 60,686 3,372,928 Food, Beverage & Tobacco5.5% Altria Group 356,639 12,503,763 Archer-Daniels-Midland 116,265 4,240,185 Beam 29,044 1,887,570 Brown-Forman, Cl. B 26,633 1,931,159 Campbell Soup 31,488 1,473,638 Coca-Cola 679,221 27,223,178 Coca-Cola Enterprises 45,862 1,721,659 ConAgra Foods 73,325 2,655,098 Constellation Brands, Cl. A 27,123 a 1,412,837 Dr. Pepper Snapple Group 35,584 1,663,196 General Mills 114,900 5,974,800 Hershey 26,365 2,501,248 Hormel Foods 22,888 969,307 J.M. Smucker 18,779 2,113,013 Kellogg 44,935 2,976,494 Kraft Foods Group 104,852 5,932,526 Lorillard 68,063 2,894,719 McCormick & Co. 23,885 1,710,405 Mead Johnson Nutrition 35,637 2,595,799 Molson Coors Brewing, Cl. B 27,760 1,389,666 Mondelez International, Cl. A 315,346 9,860,869 Monster Beverage 24,802 a 1,512,674 PepsiCo 274,182 22,905,164 Philip Morris International 290,158 25,876,290 Reynolds American 56,564 2,795,959 Tyson Foods, Cl. A 49,245 1,360,147 Health Care Equipment & Services4.2% Abbott Laboratories 278,544 10,203,067 Aetna 66,989 4,298,684 AmerisourceBergen 41,442 2,414,825 Baxter International 97,099 7,092,111 Becton Dickinson & Co. 34,191 3,546,291 Boston Scientific 243,582 a 2,659,915 C.R. Bard 13,683 1,568,072 Cardinal Health 61,461 3,078,582 CareFusion 39,802 a 1,535,163 Cerner 52,544 a 2,574,656 Cigna 51,060 3,974,000 Covidien 83,526 5,147,707 DaVita HealthCare Partners 14,619 a 1,701,798 DENTSPLY International 24,840 1,065,139 Edwards Lifesciences 20,371 a 1,454,082 Express Scripts Holding 145,643 a 9,546,899 Humana 27,772 2,534,473 Intuitive Surgical 7,070 a 2,743,160 Laboratory Corp. of America Holdings 16,834 a 1,628,521 McKesson 40,855 5,011,274 Medtronic 178,150 9,841,006 Patterson 15,412 630,197 Quest Diagnostics 28,543 1,664,342 St. Jude Medical 50,870 2,665,079 Stryker 51,099 3,600,436 Tenet Healthcare 19,011 a 848,841 UnitedHealth Group 181,805 13,244,494 Varian Medical Systems 20,036 a 1,452,610 WellPoint 53,709 4,595,342 Zimmer Holdings 30,386 2,536,623 Household & Personal Products2.3% Avon Products 77,007 1,760,380 Clorox 23,250 1,998,105 Colgate-Palmolive 155,896 9,333,494 Estee Lauder, Cl. A 42,391 2,782,969 Kimberly-Clark 68,646 6,782,225 Procter & Gamble 485,937 39,020,741 Insurance4.3% ACE 60,100 5,491,938 Aflac 82,974 5,117,836 Allstate 83,316 4,247,450 American International Group 261,825 a 11,915,656 Aon 54,935 3,708,113 Assurant 14,133 765,443 Berkshire Hathaway, Cl. B 323,490 a 37,482,786 Chubb 45,742 3,956,683 Cincinnati Financial 26,035 1,275,715 Genworth Financial, Cl. A 83,117 a 1,079,690 Hartford Financial Services Group 78,341 2,417,603 Lincoln National 46,850 1,952,240 Loews 54,392 2,477,556 Marsh & McLennan 96,269 4,030,783 MetLife 194,521 9,418,707 Principal Financial Group 48,175 2,088,868 Progressive 98,789 2,569,502 Prudential Financial 82,559 6,519,684 Torchmark 16,892 b 1,200,683 Travelers 66,875 5,587,406 Unum Group 46,363 1,466,925 XL Group 51,483 1,613,992 Materials3.2% Air Products & Chemicals 37,229 4,044,559 Airgas 11,990 1,237,488 Alcoa 192,245 1,528,348 Allegheny Technologies 18,808 518,537 Ball 26,812 1,200,909 Bemis 17,582 724,203 CF Industries Holdings 10,559 2,069,670 Cliffs Natural Resources 26,122 b 509,640 Dow Chemical 214,402 7,512,646 E.I. du Pont de Nemours & Co. 164,604 9,496,005 Eastman Chemical 26,907 2,164,130 Ecolab 47,543 4,380,612 FMC 23,716 1,569,051 Freeport-McMoRan Copper & Gold 183,601 5,192,236 International Flavors & Fragrances 14,164 1,142,752 International Paper 77,314 3,735,039 LyondellBasell Industries, Cl. A 67,169 4,615,182 MeadWestvaco 30,975 1,144,526 Monsanto 94,449 9,329,672 Mosaic 48,333 1,986,003 Newmont Mining 87,851 2,635,530 Nucor 57,017 2,667,255 Owens-Illinois 30,119 a 896,040 PPG Industries 25,630 4,112,077 Praxair 52,886 6,355,311 Sealed Air 34,582 942,014 Sherwin-Williams 15,328 2,669,678 Sigma-Aldrich 21,630 1,807,403 United States Steel 26,106 b 452,939 Vulcan Materials 23,664 1,116,468 Media3.6% Cablevision Systems (NY Group), Cl. A 40,411 755,282 CBS, Cl. B 101,385 5,357,183 Comcast, Cl. A 466,127 21,013,005 DIRECTV 99,323 a 6,284,166 Discovery Communications, Cl. A 43,667 a 3,481,133 Gannett 40,778 1,050,441 Interpublic Group of Cos. 70,523 1,160,103 News Corp., Cl. A 88,680 a 1,412,672 Omnicom Group 46,870 3,012,335 Scripps Networks Interactive, Cl. A 15,343 1,085,824 Time Warner 165,761 10,320,280 Time Warner Cable 51,893 5,919,435 Twenty-First Century Fox 354,723 10,599,123 Viacom, Cl. B 79,236 5,766,004 Walt Disney 318,858 20,614,170 Washington Post, Cl. B 721 387,437 Pharmaceuticals, Biotech & Life Sciences8.5% AbbVie 280,785 12,770,102 Actavis 22,990 a 3,086,867 Agilent Technologies 60,480 2,705,270 Alexion Pharmaceuticals 34,152 a 3,969,487 Allergan 52,725 4,804,302 Amgen 132,837 14,384,919 Biogen Idec 41,936 a 9,147,500 Bristol-Myers Squibb 290,524 12,562,258 Celgene 74,230 a 10,901,418 Eli Lilly & Co. 177,045 9,402,860 Forest Laboratories 40,896 a 1,781,430 Gilead Sciences 270,178 a 16,602,438 Hospira 29,933 a 1,218,273 Johnson & Johnson 497,980 46,561,130 Life Technologies 30,145 a 2,248,817 Merck & Co. 533,944 25,720,082 Mylan 67,858 a 2,277,314 PerkinElmer 20,343 693,493 Perrigo 15,446 1,921,328 Pfizer 1,183,185 34,584,498 Regeneron Pharmaceuticals 13,571 a 3,664,984 Thermo Fisher Scientific 63,220 5,759,974 Waters 15,374 a 1,551,852 Zoetis 88,758 2,645,876 Real Estate2.0% American Tower 70,069 c 4,960,185 Apartment Investment & Management, Cl. A 26,808 c 787,619 AvalonBay Communities 21,504 c 2,910,351 Boston Properties 26,639 c 2,849,041 CBRE Group, Cl. A 53,752 a 1,245,434 Equity Residential 57,352 c 3,211,712 HCP 81,083 c 3,557,111 Health Care 49,680 c 3,203,863 Host Hotels & Resorts 127,297 c 2,273,524 Kimco Realty 73,713 c 1,662,228 Macerich 24,295 c 1,507,505 Plum Creek Timber 28,023 c 1,366,962 Prologis 88,122 c 3,380,360 Public Storage 25,509 c 4,061,543 Simon Property Group 55,289 c 8,849,557 Ventas 51,526 c 3,387,319 Vornado Realty Trust 29,837 c 2,530,476 Weyerhaeuser 96,956 c 2,753,550 Retailing4.4% Abercrombie & Fitch, Cl. A 14,039 700,125 Amazon.com 64,573 a 19,450,679 AutoNation 7,145 a 342,246 AutoZone 6,335 a 2,841,754 Bed Bath & Beyond 39,470 a 3,018,271 Best Buy 45,619 1,372,676 CarMax 40,103 a 1,966,651 Dollar General 54,125 a 2,959,014 Dollar Tree 41,307 a 2,216,121 Expedia 16,642 784,337 Family Dollar Stores 16,391 1,127,045 GameStop, Cl. A 21,251 b 1,042,574 Gap 52,429 2,406,491 Genuine Parts 27,282 2,236,851 Home Depot 259,481 20,506,783 J.C. Penney 26,323 a,b 384,316 Kohl's 36,281 1,922,167 L Brands 42,890 2,391,975 Lowe's 190,620 8,497,840 Macy's 68,250 3,299,205 Netflix 9,731 a 2,376,505 Nordstrom 27,456 1,681,405 O'Reilly Automotive 19,980 a 2,502,695 PetSmart 18,442 1,350,323 priceline.com 9,176 a 8,035,148 Ross Stores 39,059 2,635,311 Staples 122,100 b 2,078,142 Target 114,604 8,165,535 The TJX Companies 128,258 6,674,546 Tiffany & Co. 21,339 1,696,664 TripAdvisor 19,513 a 1,463,865 Urban Outfitters 19,231 a 818,471 Semiconductors & Semiconductor Equipment2.0% Advanced Micro Devices 110,175 a,b 415,360 Altera 57,845 2,056,968 Analog Devices 54,685 2,699,252 Applied Materials 211,234 3,445,227 Broadcom, Cl. A 93,593 2,580,359 First Solar 10,675 a 525,637 Intel 881,246 20,533,032 KLA-Tencor 29,810 1,747,760 Lam Research 29,623 1,458,044 Linear Technology 40,484 1,642,031 LSI 100,482 781,750 Microchip Technology 33,824 b 1,344,166 Micron Technology 182,598 a 2,419,424 NVIDIA 103,156 1,488,541 Teradyne 35,007 a,b 577,265 Texas Instruments 194,448 7,622,362 Xilinx 46,090 2,151,942 Software & Services9.0% Accenture, Cl. A 115,209 8,503,576 Adobe Systems 89,195 a 4,217,140 Akamai Technologies 30,772 a 1,452,438 Autodesk 41,049 a 1,452,724 Automatic Data Processing 85,887 6,191,594 BMC Software 23,636 a 1,086,547 CA 60,022 1,785,054 Citrix Systems 32,379 a 2,331,936 Cognizant Technology Solutions, Cl. A 53,977 a 3,907,395 Computer Sciences 26,846 1,279,480 eBay 205,755 a 10,635,476 Electronic Arts 54,599 a 1,426,126 Fidelity National Information Services 52,142 2,250,449 Fiserv 23,406 a 2,252,593 Google, Cl. A 47,639 a 42,284,376 International Business Machines 185,180 36,117,507 Intuit 49,819 3,184,430 MasterCard, Cl. A 18,557 11,331,090 Microsoft 1,332,725 42,420,637 Oracle 652,264 21,100,740 Paychex 58,642 b 2,312,840 Red Hat 35,282 a 1,826,549 SAIC 50,355 b 769,928 salesforce.com 96,292 a 4,212,775 Symantec 121,375 3,238,285 Teradata 30,339 a 1,793,642 Total System Services 28,103 770,303 VeriSign 28,054 a 1,342,103 Visa, Cl. A 90,019 15,934,263 Western Union 102,301 b 1,837,326 Yahoo! 169,963 a 4,774,261 Technology Hardware & Equipment6.4% Amphenol, Cl. A 28,894 2,269,913 Apple 166,458 75,322,245 Cisco Systems 947,551 24,209,928 Corning 259,674 3,944,448 Dell 257,696 3,265,008 EMC 370,699 9,693,779 F5 Networks 13,854 a 1,215,827 FLIR Systems 25,374 823,894 Harris 19,507 1,113,265 Hewlett-Packard 343,661 8,825,214 Jabil Circuit 32,358 743,910 JDS Uniphase 40,459 a 593,534 Juniper Networks 92,709 a 2,009,004 Molex 25,992 b 775,341 Motorola Solutions 48,624 2,666,054 NetApp 64,065 b 2,634,353 QUALCOMM 306,294 19,771,278 SanDisk 43,445 a 2,394,688 Seagate Technology 57,330 2,345,370 TE Connectivity 73,800 3,766,752 Western Digital 37,939 2,442,513 Xerox 219,890 2,132,933 Telecommunication Services2.5% AT&T 955,507 33,700,732 CenturyLink 110,317 b 3,954,864 Crown Castle International 51,384 a 3,609,726 Frontier Communications 184,604 b 804,873 Verizon Communications 507,323 25,102,342 Windstream 106,795 b 891,738 Transportation1.7% C.H. Robinson Worldwide 29,405 1,753,126 CSX 180,347 4,474,409 Expeditors International of Washington 38,012 1,532,644 FedEx 51,756 5,486,136 Kansas City Southern 19,473 2,098,216 Norfolk Southern 55,156 4,035,213 Ryder System 9,785 605,104 Southwest Airlines 132,827 1,836,997 Union Pacific 83,265 13,204,996 United Parcel Service, Cl. B 126,083 10,944,004 Utilities3.2% AES 108,632 1,351,382 AGL Resources 21,260 973,495 Ameren 44,379 1,589,212 American Electric Power 85,842 3,978,777 CenterPoint Energy 76,447 1,897,415 CMS Energy 45,572 1,275,560 Consolidated Edison 51,773 3,101,203 Dominion Resources 101,352 6,011,187 DTE Energy 30,234 2,137,544 Duke Energy 124,174 8,816,354 Edison International 56,928 2,837,861 Entergy 31,245 2,109,038 Exelon 151,261 4,627,074 FirstEnergy 73,944 2,815,048 Integrys Energy Group 13,486 846,921 NextEra Energy 74,959 6,492,199 NiSource 55,163 1,694,607 Northeast Utilities 55,335 2,457,427 NRG Energy 58,519 1,569,480 ONEOK 36,024 1,907,471 Pepco Holdings 42,315 869,573 PG&E 78,384 3,597,042 Pinnacle West Capital 20,017 1,179,001 PPL 102,668 3,261,762 Public Service Enterprise Group 89,128 3,011,635 SCANA 24,197 1,256,066 Sempra Energy 39,726 3,481,189 Southern 152,952 6,858,368 TECO Energy 37,265 658,473 Wisconsin Energy 41,299 1,795,681 Xcel Energy 86,034 2,576,718 Total Common Stocks (cost $1,231,180,310) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.04%, 9/12/13 1,475,000 1,474,962 0.05%, 12/5/13 1,035,000 1,034,864 Total Short-Term Investments (cost $2,509,733) Other Investment2.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $52,633,006) 52,633,006 d Investment of Cash Collateral for Securities Loaned.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $14,241,479) 14,241,479 d Total Investments (cost $1,300,564,528) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At July 31, 2013, the value of the fund's securities on loan was $17,548,384 and the value of the collateral held by the fund was $17,980,089, consisting of cash collateral of $14,241,479 and U.S. Government & Agency securities valued at $3,738,610. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At July 31, 2013, net unrealized appreciation on investments was $1,428,447,730 of which $1,485,456,481 related to appreciated investment securities and $57,008,751 related to depreciated investment securities. At July 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Energy 10.3 Software & Services 9.0 Pharmaceuticals, Biotech & Life Sciences 8.5 Capital Goods 7.7 Diversified Financials 7.1 Technology Hardware & Equipment 6.4 Food, Beverage & Tobacco 5.5 Retailing 4.4 Insurance 4.3 Health Care Equipment & Services 4.2 Media 3.6 Materials 3.2 Utilities 3.2 Banks 3.0 Short-Term/Money Market Investments 2.6 Telecommunication Services 2.5 Food & Staples Retailing 2.4 Household & Personal Products 2.3 Real Estate 2.0 Semiconductors & Semiconductor Equipment 2.0 Consumer Services 1.8 Transportation 1.7 Automobiles & Components 1.1 Consumer Durables & Apparel 1.1 Commercial & Professional Services .7 † Based on net assets. STATEMENT OF FINANCIAL FUTURES July 31, 2013 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 7/31/2013 ($) Financial Futures Long Standard & Poor's 500 E-mini 681 57,221,025 September 2013 The following is a summary of the inputs used as of July 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 2,657,279,587 - - Equity Securities - Foreign Common Stocks+ 2,348,360 - - Mutual Funds 66,874,485 - - U.S. Treasury - 2,509,826 - Other Financial Instruments: Financial Futures++ 2,084,389 - - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended July 31, 2013 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Smallcap Stock Index Fund July 31, 2013 (Unaudited) Common Stocks98.6% Shares Value ($) Automobiles & Components.6% Dorman Products 59,799 2,815,337 Drew Industries 47,104 1,923,256 Spartan Motors 35,411 214,591 Standard Motor Products 53,229 1,830,545 Superior Industries International 64,277 1,170,484 Winnebago Industries 70,269 a 1,680,834 Banks7.8% Bank Mutual 87,389 542,686 Bank of the Ozarks 64,621 3,087,591 Banner 54,589 2,024,160 BBCN Bancorp 175,069 2,557,758 Boston Private Financial Holdings 230,533 2,547,390 Brookline Bancorp 107,720 1,062,119 City Holding 27,110 b 1,199,889 Columbia Banking System 128,359 3,206,408 Community Bank System 78,661 2,638,290 CVB Financial 196,482 2,571,949 Dime Community Bancshares 39,459 692,505 F.N.B. 319,109 4,033,538 First BanCorp 187,677 a,b 1,413,208 First Commonwealth Financial 248,983 1,869,862 First Financial Bancorp 133,544 2,151,394 First Financial Bankshares 62,606 b 3,859,660 First Midwest Bancorp 183,276 2,798,625 Glacier Bancorp 193,338 4,705,847 Hanmi Financial 103,277 a 1,755,709 Home Bancshares 129,946 3,550,125 Independent Bank 40,613 1,512,428 MB Financial 135,625 3,903,287 National Penn Bancshares 321,669 3,470,809 NBT Bankcorp 97,505 2,200,688 Northwest Bancshares 201,643 2,786,706 Old National Bancorp 254,066 3,661,091 Oritani Financial 125,344 2,038,093 PacWest Bancorp 98,848 3,501,196 Pinnacle Financial Partners 86,674 a 2,468,476 PrivateBancorp 166,314 3,923,347 Provident Financial Services 109,159 1,941,939 S&T Bancorp 60,916 1,491,224 Simmons First National, Cl. A 35,400 968,190 Sterling Bancorp 64,976 880,425 Susquehanna Bancshares 466,220 6,200,726 Taylor Capital Group 33,508 a,b 751,584 Texas Capital Bancshares 96,996 a 4,412,348 Tompkins Financial 15,787 712,467 TrustCo Bank 164,888 979,435 UMB Financial 70,104 4,192,219 Umpqua Holdings 296,639 4,995,401 United Bankshares 97,781 b 2,769,158 United Community Banks 133,986 a 1,826,229 ViewPoint Financial Group 97,301 2,098,783 Wilshire Bancorp 207,156 1,820,901 Wintrust Financial 95,506 3,907,150 Capital Goods10.2% A.O. Smith 194,169 8,023,063 AAON 90,375 1,949,389 AAR 116,926 2,834,286 Actuant, Cl. A 175,285 6,189,313 Aegion 91,284 a 2,083,101 Aerovironment 21,883 a 494,775 Albany International, Cl. A 71,208 2,457,388 American Science & Engineering 18,822 1,144,189 Apogee Enterprises 64,213 1,718,340 Applied Industrial Technologies 90,582 4,724,757 Astec Industries 43,904 1,536,640 AZZ 67,458 2,551,936 Barnes Group 117,326 3,871,758 Belden 100,653 5,899,272 Brady, Cl. A 111,396 3,706,145 Briggs & Stratton 132,538 2,683,894 CIRCOR International 36,637 1,924,175 Comfort Systems USA 93,971 1,451,852 Cubic 37,378 1,889,458 Curtiss-Wright 103,890 4,222,090 DXP Enterprises 23,342 a 1,610,598 Dycom Industries 79,666 a 2,109,556 EMCOR Group 156,695 6,468,370 Encore Wire 51,413 2,144,436 EnerSys 120,665 6,385,592 Engility Holdings 36,581 a 1,192,175 EnPro Industries 40,223 a 2,285,873 ESCO Technologies 65,163 2,256,595 Federal Signal 194,177 a 1,883,517 Franklin Electric 77,708 2,895,400 GenCorp 122,001 a,b 2,136,238 Gibraltar Industries 67,653 a 1,041,856 Griffon 85,291 1,014,963 II-VI 127,756 a 2,258,726 John Bean Technologies 86,017 2,039,463 Kaman 67,239 2,545,669 Kaydon 95,057 2,764,258 Lindsay 35,847 b 2,692,110 Lydall 70,360 a 1,094,802 Moog, Cl. A 105,281 a 5,921,003 Mueller Industries 70,843 3,888,572 National Presto Industries 15,866 b 1,176,305 Orbital Sciences 140,411 a 2,603,220 Orion Marine Group 68,783 a 864,602 Powell Industries 13,551 a 666,709 Quanex Building Products 61,382 1,044,722 Simpson Manufacturing 90,202 2,978,470 Standex International 27,535 1,625,391 Teledyne Technologies 88,929 a 7,129,438 Tennant 50,533 2,607,503 Titan International 117,588 b 2,027,217 Toro 145,104 7,150,725 Universal Forest Products 34,644 1,429,065 Vicor 37,801 a 313,370 Watts Water Technologies, Cl. A 72,564 3,793,646 Commercial & Professional Services3.2% ABM Industries 108,430 2,808,337 CDI 31,718 498,924 Consolidated Graphics 27,207 a 1,458,023 Exponent 29,920 1,978,310 G&K Services, Cl. A 43,384 2,291,109 Healthcare Services Group 175,572 b 4,320,827 Heidrick & Struggles International 26,409 406,170 Insperity 60,207 1,991,045 Interface 138,220 2,624,798 Kelly Services, Cl. A 53,587 1,048,698 Korn/Ferry International 113,860 a 2,223,686 Mobile Mini 86,360 a 2,980,284 Navigant Consulting 127,617 a 1,712,620 On Assignment 94,256 a 2,877,636 Resources Connection 115,642 1,538,039 Tetra Tech 140,882 a 3,324,815 TrueBlue 93,298 a 2,491,057 UniFirst 39,688 3,890,218 United Stationers 109,365 4,526,617 Viad 58,580 1,408,849 WageWorks 48,865 a 1,650,171 Consumer Durables & Apparel4.9% American Greetings, Cl. A 79,720 1,517,869 Arctic Cat 35,248 1,940,050 Blyth 25,232 b 353,500 Brunswick 225,598 8,516,324 Callaway Golf 118,773 852,790 Crocs 219,329 a 2,998,227 Ethan Allen Interiors 63,657 b 1,933,263 Fifth & Pacific Companies 269,267 a 6,413,940 Helen of Troy 63,454 a 2,695,526 Iconix Brand Group 151,707 a 4,982,058 iRobot 58,652 a 2,050,474 JAKKS Pacific 54,153 b 325,460 La-Z-Boy 126,036 2,612,726 M/I Homes 58,256 a 1,238,523 Maidenform Brands 51,560 a 1,204,442 Meritage Homes 77,518 a 3,508,465 Movado Group 40,592 1,480,796 Oxford Industries 27,571 1,865,730 Perry Ellis International 53,080 1,066,908 Quiksilver 272,512 a,b 1,722,276 Ryland Group 115,623 4,675,794 Skechers USA, Cl. A 88,944 a 2,426,392 Standard Pacific 335,859 a,b 2,747,327 Steven Madden 95,028 a 4,886,340 Sturm Ruger & Co. 51,210 b 2,605,053 Universal Electronics 47,443 a 1,462,668 Wolverine World Wide 109,803 b 6,314,771 Consumer Services4.2% American Public Education 45,192 a,b 1,785,536 Biglari Holdings 2,334 a 972,251 BJ's Restaurants 45,538 a 1,622,974 Boyd Gaming 117,748 a,b 1,567,226 Buffalo Wild Wings 39,396 a 4,080,638 Capella Education 34,027 a 1,667,663 Career Education 106,256 a 342,144 CEC Entertainment 45,161 1,878,246 Corinthian Colleges 192,110 a 430,326 Cracker Barrel Old Country Store 52,634 5,152,869 DineEquity 40,187 2,799,828 Hillenbrand 128,909 3,195,654 Interval Leisure Group 93,521 2,011,637 ITT Educational Services 34,497 a,b 904,856 Jack in the Box 119,608 a 4,795,085 Lincoln Educational Services 24,106 151,145 Marcus 72,399 937,567 Marriott Vacations Worldwide 81,934 a 3,605,096 Monarch Casino & Resort 17,578 a 360,349 Multimedia Games Holding Company 75,051 a 2,626,034 Outerwall 72,650 a,b 4,013,912 Papa John's International 37,463 a 2,504,776 Pinnacle Entertainment 125,924 a 2,675,885 Red Robin Gourmet Burgers 34,802 a 1,979,538 Ruby Tuesday 146,894 a 1,075,264 Ruth's Hospitality Group 100,319 1,199,815 SHFL Entertainment 130,832 a 2,976,428 Sonic 157,231 a 2,416,640 Texas Roadhouse 134,797 3,294,439 Universal Technical Institute 10,571 123,681 Diversified Financials3.4% Calamos Asset Management, Cl. A 45,930 489,154 Cash America International 72,679 3,052,518 Encore Capital Group 58,971 a,b 2,291,613 Evercore Partners, Cl. A 76,637 3,634,127 EZCORP, Cl. A 109,911 a 1,987,191 Financial Engines 99,987 4,773,379 First Cash Financial Services 63,500 a 3,390,900 HFF, Cl. A 71,183 1,494,843 Interactive Brokers Group, Cl. A 108,033 1,750,135 Investment Technology Group 89,578 a 1,272,903 MarketAxess Holdings 91,101 4,709,922 Piper Jaffray 37,502 a 1,258,192 Portfolio Recovery Associates 40,938 a 6,112,453 Prospect Capital 458,702 b 5,022,787 Stifel Financial 128,917 a 4,853,725 Virtus Investment Partners 13,823 a 2,577,989 World Acceptance 33,346 a,b 2,777,055 Energy4.2% Approach Resources 67,605 a,b 1,790,856 Basic Energy Services 61,478 a,b 703,308 Bristow Group 89,362 6,077,510 C&J Energy Services 98,461 a,b 1,905,220 Carrizo Oil & Gas 86,708 a 2,746,042 Cloud Peak Energy 119,826 a 1,920,811 Comstock Resources 93,671 1,570,863 Contango Oil & Gas 35,055 1,355,226 ERA Group 41,856 a 1,020,868 Exterran Holdings 166,673 a 5,291,868 Forest Oil 277,883 a,b 1,422,761 Geospace Technologies 29,754 a 2,213,995 Gulf Island Fabrication 30,108 744,571 Gulfport Energy 154,515 a 8,220,198 Hornbeck Offshore Services 67,427 a 3,570,260 ION Geophysical 304,714 a 1,873,991 Matrix Service 65,606 a 1,039,855 Northern Oil and Gas 137,587 a,b 1,817,524 PDC Energy 67,873 a 3,743,196 Penn Virginia 224,778 a,b 1,132,881 PetroQuest Energy 182,417 a 820,876 Pioneer Energy Services 109,026 a 739,196 SEACOR Holdings 49,514 b 4,335,446 Stone Energy 124,584 a 3,034,866 Swift Energy 97,977 a 1,248,227 Tesco 73,477 a 972,835 TETRA Technologies 199,559 a 2,019,537 Food & Staples Retailing.6% Andersons 37,329 2,214,356 Casey's General Stores 86,673 5,740,353 Nash Finch 28,940 678,643 Spartan Stores 55,528 1,092,236 Food, Beverage & Tobacco2.8% Alliance One International 290,841 a 1,108,104 B&G Foods 127,561 4,444,225 Boston Beer, Cl. A 17,053 a,b 3,052,146 Cal-Maine Foods 33,520 1,698,794 Calavo Growers 25,423 b 690,489 Darling International 268,335 a 5,447,200 Diamond Foods 35,332 a,b 720,419 Hain Celestial Group 105,936 a 7,729,091 J&J Snack Foods 32,809 2,614,221 Sanderson Farms 53,878 3,805,942 Seneca Foods, Cl. A 29,451 a 1,035,203 Snyders-Lance 98,045 3,103,124 TreeHouse Foods 83,814 a 5,949,956 Health Care Equipment & Services7.3% Abaxis 45,657 1,922,160 ABIOMED 89,465 a,b 2,243,782 Air Methods 76,364 2,565,067 Align Technology 170,377 a 7,333,026 Almost Family 13,758 263,191 Amedisys 52,896 a 661,729 AMN Healthcare Services 124,131 a 1,834,656 AmSurg 73,692 a 2,882,094 Analogic 32,662 2,331,740 Bio-Reference Labs 71,187 a,b 1,904,252 Cantel Medical 75,892 2,014,174 Centene 135,323 a 7,506,367 Chemed 51,719 b 3,650,844 Computer Programs & Systems 22,312 1,243,671 CONMED 75,174 2,465,707 CorVel 36,384 a 1,233,054 Cross Country Healthcare 47,524 a 268,035 CryoLife 117,742 833,613 Cyberonics 62,683 a 3,258,889 Cynosure, Cl. A 37,167 a 1,058,516 Ensign Group 39,171 1,497,899 Gentiva Health Services 69,047 a 741,565 Greatbatch 53,487 a 2,021,809 Haemonetics 110,572 a 4,668,350 Hanger 67,804 a 2,503,324 HealthStream 44,056 a 1,387,764 Healthways 69,355 a 1,190,132 ICU Medical 30,121 a 2,159,374 Integra LifeSciences Holdings 43,762 a 1,723,785 Invacare 77,245 1,205,794 IPC The Hospitalist 32,725 a 1,648,358 Kindred Healthcare 114,066 a 1,752,054 Landauer 14,214 b 700,324 LHC Group 45,193 a 1,036,727 Magellan Health Services 71,139 a 4,065,594 Medidata Solutions 52,584 a 4,865,598 Meridian Bioscience 116,661 b 2,885,027 Merit Medical Systems 61,074 a 802,512 Molina Healthcare 76,388 a 2,835,523 MWI Veterinary Supply 27,067 a 3,848,115 Natus Medical 61,408 a 785,408 Neogen 49,517 a 2,796,720 NuVasive 120,649 a 2,753,210 Omnicell 75,893 a 1,601,342 PharMerica 87,688 a 1,283,752 Quality Systems 84,599 1,934,779 SurModics 45,127 a 913,370 Symmetry Medical 124,679 a 1,085,954 West Pharmaceutical Services 75,710 5,584,370 Household & Personal Products.6% Central Garden & Pet, Cl. A 116,166 a 875,892 Inter Parfums 51,548 1,700,053 Medifast 45,985 a 1,257,230 Prestige Brands Holdings 112,076 a 3,800,497 WD-40 35,334 2,032,058 Insurance2.1% AMERISAFE 38,602 1,379,249 eHealth 45,556 a 1,400,391 Employers Holdings 79,154 2,080,959 Horace Mann Educators 90,463 2,563,721 Infinity Property & Casualty 21,935 1,425,994 Meadowbrook Insurance Group 114,665 870,307 Navigators Group 27,164 a 1,574,425 ProAssurance 137,266 7,347,849 RLI 34,029 2,808,754 Safety Insurance Group 24,293 1,306,235 Selective Insurance Group 136,809 3,344,980 Stewart Information Services 63,879 1,975,777 Tower Group International 87,602 1,915,856 United Fire Group 63,903 1,662,117 Materials5.8% A. Schulman 69,849 1,871,953 A.M. Castle & Co. 39,805 a,b 677,481 AK Steel Holding 285,202 a,b 969,687 AMCOL International 73,432 2,575,995 American Vanguard 69,461 1,714,992 Balchem 59,466 2,959,028 Buckeye Technologies 89,038 3,313,994 Calgon Carbon 135,883 a 2,436,382 Century Aluminum 127,164 a 1,066,906 Clearwater Paper 47,598 a 2,328,494 Deltic Timber 26,354 1,589,937 Glatfelter 100,670 2,664,735 Globe Specialty Metals 156,308 1,864,754 H.B. Fuller 120,120 4,822,818 Hawkins 19,754 765,468 Haynes International 24,753 1,190,619 Headwaters 169,779 a 1,601,016 Innophos Holdings 55,802 2,781,172 Kaiser Aluminum 46,236 3,016,899 KapStone Paper and Packaging 90,501 3,986,569 Koppers Holdings 57,752 2,232,115 Kraton Performance Polymers 78,076 a 1,584,943 LSB Industries 40,862 a 1,343,543 Materion 52,121 1,570,927 Myers Industries 90,245 1,757,070 Neenah Paper 43,859 1,735,501 Olympic Steel 29,071 809,627 OM Group 76,378 a 2,357,789 PolyOne 227,284 6,570,780 Quaker Chemical 34,303 2,262,969 RTI International Metals 64,780 a 1,985,507 Schweitzer-Mauduit International 84,332 4,565,734 Stepan 39,876 2,386,977 Stillwater Mining 265,286 a,b 3,209,961 SunCoke Energy 194,125 a 3,067,175 Texas Industries 46,016 a,b 2,859,434 Tredegar 46,188 1,386,102 Wausau Paper 79,155 901,575 Zep 31,674 414,296 Media.8% Arbitron 72,557 3,334,720 Digital Generation 51,057 a,b 395,692 E.W. Scripps, Cl. A 99,885 a 1,659,090 Harte-Hanks 109,263 1,044,554 Live Nation 338,686 a 5,547,677 Pharmaceuticals, Biotech & Life Sciences3.6% Acorda Therapeutics 89,105 a 3,383,317 Affymetrix 142,851 a,b 542,834 Akorn 172,006 a 2,440,765 ArQule 98,879 a 264,007 Cambrex 105,333 a 1,543,128 Cubist Pharmaceuticals 160,456 a 10,001,222 Emergent BioSolutions 65,860 a 1,165,063 Hi-Tech Pharmacal 29,967 1,077,014 Impax Laboratories 149,952 a 3,110,004 Luminex 102,315 a 2,037,092 Medicines 130,259 a 4,025,003 Momenta Pharmaceuticals 109,304 a,b 1,886,587 PAREXEL International 145,099 a 7,175,146 Questcor Pharmaceuticals 147,198 b 9,835,770 Spectrum Pharmaceuticals 114,974 b 970,381 ViroPharma 144,146 a 4,947,091 Real Estate7.8% Acadia Realty Trust 128,151 c 3,303,733 Agree Realty 29,991 c 904,529 Associated Estates Realty 117,252 b,c 1,791,611 Cedar Realty Trust 210,812 c 1,167,898 Colonial Properties Trust 199,121 c 4,820,719 Coresite Realty 48,998 c 1,663,972 Cousins Properties 450,021 c 4,612,715 DiamondRock Hospitality 421,585 c 4,089,374 EastGroup Properties 70,579 c 4,366,017 EPR Properties 121,085 c 6,100,262 Forestar Group 81,127 a,c 1,753,154 Franklin Street Properties 194,134 c 2,583,924 Geo Group 185,976 6,457,087 Getty Realty 40,530 c 834,513 Government Properties Income Trust 140,199 c 3,542,829 Healthcare Realty Trust 208,995 c 5,373,261 Inland Real Estate 226,572 c 2,331,426 Kite Realty Group Trust 150,719 c 869,649 LaSalle Hotel Properties 229,279 c 6,176,776 Lexington Realty Trust 451,201 c 5,658,061 LTC Properties 81,391 c 3,147,390 Medical Properties Trust 380,800 c 5,559,680 Mid-America Apartment Communities 109,835 c 7,419,354 Parkway Properties 71,809 c 1,256,657 Pennsylvania Real Estate Investment Trust 156,334 c 3,236,114 Post Properties 135,653 c 6,310,578 PS Business Parks 49,689 c 3,640,713 Sabra Health Care 83,627 c 2,194,372 Saul Centers 18,988 c 861,675 Sovran Self Storage 77,144 c 5,330,650 Tanger Factory Outlet Centers 240,913 c 7,812,809 Universal Health Realty Income Trust 27,265 c 1,185,210 Urstadt Biddle Properties, Cl. A 49,635 c 1,048,291 Retailing5.4% Big 5 Sporting Goods 52,516 1,064,499 Blue Nile 33,014 a 1,281,934 Brown Shoe Company 121,603 2,890,503 Buckle 69,248 b 3,876,503 Cato, Cl. A 68,122 1,917,634 Children's Place Retail Stores 60,891 a 3,290,550 Christopher & Banks 79,127 a 541,229 Finish Line, Cl. A 107,014 2,382,132 Francesca's Holdings 111,936 a,b 2,782,729 Fred's, Cl. A 72,931 b 1,254,413 Genesco 54,750 a 3,853,305 Group 1 Automotive 44,455 3,235,879 Haverty Furniture 44,908 1,167,608 Hibbett Sports 67,164 a 3,939,169 JOS. A. Bank Clothiers 60,764 a,b 2,482,817 Kirkland's 29,168 a 512,773 Lithia Motors, Cl. A 45,979 2,999,670 Lumber Liquidators Holdings 66,586 a,b 6,446,857 MarineMax 45,416 a 528,188 Men's Wearhouse 116,646 4,657,675 Monro Muffler Brake 59,144 b 2,543,783 NutriSystem 60,003 750,638 OfficeMax 210,490 2,397,481 PEP Boys-Manny Moe & Jack 109,534 a 1,363,698 PetMed Express 49,956 b 836,763 Pool 112,753 5,951,103 Rue21 42,237 a 1,764,662 Select Comfort 129,770 a 2,965,244 Sonic Automotive, Cl. A 82,636 1,829,561 Stage Stores 77,859 1,943,361 Stein Mart 53,935 753,472 Tuesday Morning 107,609 a 1,207,373 Vitamin Shoppe 70,537 a 3,387,892 VOXX International 30,262 a 410,050 Zale 60,203 a 558,684 Zumiez 49,385 a,b 1,361,544 Semiconductors & Semiconductor Equipment3.8% Advanced Energy Industries 108,587 a 2,351,994 ATMI 96,681 a 2,402,523 Brooks Automation 135,781 1,333,369 Cabot Microelectronics 56,810 a 2,100,834 Ceva 59,795 a 1,090,063 Cirrus Logic 161,690 a,b 3,117,383 Cohu 46,209 545,266 Diodes 74,566 a 2,043,854 DSP Group 61,946 a 461,498 Entropic Communications 253,043 a 1,120,980 Exar 111,245 a 1,447,297 GT Advanced Technologies 236,057 a,b 1,225,136 Hittite Microwave 60,339 a 3,769,981 Kopin 154,486 a 573,143 Kulicke & Soffa Industries 215,622 a 2,516,309 Micrel 100,164 1,062,740 Microsemi 219,693 a 5,417,629 MKS Instruments 132,101 3,582,579 Monolithic Power Systems 57,441 1,503,805 Nanometrics 37,448 a 575,201 Pericom Semiconductor 88,145 a 674,309 Power Integrations 71,604 3,948,961 Rubicon Technology 23,377 a,b 196,834 Rudolph Technologies 87,315 a 1,078,340 Sigma Designs 82,778 a 432,101 STR Holdings 56,126 a 149,856 Supertex 30,635 823,469 Tessera Technologies 100,087 2,008,746 TriQuint Semiconductor 361,692 a 2,889,919 Ultratech 76,151 a 2,225,132 Veeco Instruments 88,026 a,b 3,059,784 Volterra Semiconductor 73,573 a 1,108,745 Software & Services6.8% Blackbaud 95,507 3,351,341 Blucora 100,363 a 2,007,260 Bottomline Technologies 84,437 a 2,454,584 CACI International, Cl. A 61,304 a,b 4,070,586 Cardtronics 116,557 a 3,433,769 CIBER 101,376 a 369,009 comScore 72,734 a 2,106,377 CSG Systems International 72,937 1,727,148 DealerTrack Technologies 97,292 a 3,638,721 Dice Holdings 141,160 a 1,223,857 Digital River 94,559 a 1,606,557 Ebix 81,229 b 942,256 EPIQ Systems 74,058 963,495 ExlService Holdings 70,328 a 1,969,184 Forrester Research 31,469 1,103,933 Heartland Payment Systems 99,170 b 3,700,033 Higher One Holdings 81,449 a,b 879,649 iGATE 73,292 a 1,708,437 Interactive Intelligence Group 27,506 a 1,562,341 j2 Global 99,621 b 4,559,653 Liquidity Services 60,348 a,b 1,719,918 LivePerson 97,299 a 899,043 LogMeIn 48,822 a 1,450,990 Manhattan Associates 52,364 a 4,625,836 MAXIMUS 156,519 5,886,680 MicroStrategy, Cl. A 19,585 a 1,860,771 Monotype Imaging Holdings 98,454 2,415,077 NetScout Systems 103,210 a 2,738,161 NIC 123,059 2,266,747 OpenTable 53,195 a,b 3,387,458 Perficient 84,161 a 1,148,798 Progress Software 133,453 a 3,415,062 QuinStreet 75,147 a 699,619 Sourcefire 71,635 a 5,403,428 Stamps.com 28,963 a 1,154,465 SYKES Enterprises 104,455 a 1,834,230 Synchronoss Technologies 67,818 a 2,339,043 Take-Two Interactive Software 204,204 a 3,579,696 Tangoe 74,383 a 1,343,357 TeleTech Holdings 66,792 a 1,673,140 Tyler Technologies 67,815 a 5,060,355 United Online 202,857 1,647,199 VASCO Data Security International 64,015 a 526,843 Virtusa 42,482 a 1,095,186 XO Group 98,520 a 1,178,299 Technology Hardware & Equipment6.7% Agilysys 45,484 a 527,160 Anixter International 63,065 a 5,236,918 ARRIS Group 281,739 a 4,237,355 Avid Technology 118,377 a 705,527 Badger Meter 33,852 1,612,709 Bel Fuse, Cl. B 27,512 430,563 Benchmark Electronics 153,286 a 3,390,686 Black Box 39,667 1,073,389 CalAmp 75,147 a 1,153,506 Checkpoint Systems 120,097 a 2,065,668 Cognex 92,432 4,909,064 Coherent 60,351 3,420,695 Comtech Telecommunications 53,484 1,448,347 CTS 90,241 1,267,886 Daktronics 92,895 1,010,698 Digi International 45,297 a 449,799 DTS 40,920 a 926,429 Electro Scientific Industries 59,054 670,263 Electronics for Imaging 103,697 a 3,114,021 FARO Technologies 38,628 a 1,418,806 FEI 90,216 6,987,229 Harmonic 259,859 a 1,990,520 Insight Enterprises 120,018 a 2,567,185 Intermec 166,717 a 1,655,500 Ixia 116,942 a 1,625,494 Littelfuse 51,717 4,136,843 Measurement Specialties 32,163 a 1,601,074 Mercury Systems 48,925 a 454,024 Methode Electronics 64,341 1,215,401 MTS Systems 37,141 2,341,740 NETGEAR 82,228 a 2,451,217 Newport 92,000 a 1,347,800 Oplink Communications 50,000 a 1,007,500 OSI Systems 37,356 a 2,629,489 Park Electrochemical 51,185 1,392,232 PC-Tel 37,611 362,946 Plexus 81,270 a 2,842,012 Procera Networks 36,460 a 543,983 QLogic 200,056 a 2,202,617 Radisys 18,759 a 77,475 Rofin-Sinar Technologies 72,642 a 1,678,757 Rogers 38,964 a 2,167,178 ScanSource 78,591 a 2,798,626 Super Micro Computer 50,528 a 585,620 Symmetricom 143,190 a 735,997 Synaptics 72,325 a 2,893,000 SYNNEX 75,363 a 3,731,976 TTM Technologies 112,524 a 1,039,722 ViaSat 93,538 a 6,247,403 Telecommunication Services.4% Atlantic Tele-Network 31,775 1,620,525 Cbeyond 86,151 a 729,699 Cincinnati Bell 439,366 a 1,515,813 General Communication, Cl. A 93,140 a 824,289 Lumos Networks 19,076 b 361,490 NTELOS Holdings 29,598 554,371 USA Mobility 57,553 898,978 Transportation1.8% Allegiant Travel 37,517 3,653,405 Arkansas Best 46,637 1,012,023 Atlas Air Worldwide Holdings 58,898 a 2,629,207 Forward Air 80,990 2,961,804 Heartland Express 123,891 1,823,676 Hub Group, Cl. A 84,975 a 3,250,294 Knight Transportation 155,472 2,638,360 Old Dominion Freight Line 167,181 a 7,302,466 SkyWest 139,166 2,104,190 Utilities3.8% Allete 75,169 4,030,562 American States Water 53,455 3,432,880 Avista 129,285 3,720,822 El Paso Electric 102,655 3,877,279 Laclede Group 71,358 3,272,478 New Jersey Resources 96,310 4,310,836 Northwest Natural Gas 64,313 2,825,913 NorthWestern 99,117 4,182,737 Piedmont Natural Gas 166,133 b 5,739,895 South Jersey Industries 67,344 4,114,718 Southwest Gas 121,353 6,023,963 UIL Holdings 134,507 5,493,266 UNS Energy 109,415 5,563,753 Total Common Stocks (cost $1,027,953,781) Principal Short -Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.04%, 12/5/13 (cost $974,868) 975,000 d Other Investment1.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $27,076,892) 27,076,892 e Investment of Cash Collateral for Securities Loaned5.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $85,552,904) 85,552,904 e Total Investments (cost $1,141,558,445) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At July 31, 2013 the value of the fund's securities on loan was $86,374,812 and the value of the collateral held by the fund was $86,581,352, consisting of cash collateral of $85,552,904 and U.S. Government & Agency securities valued at $1,028,448. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. At July 31, 2013, net unrealized appreciation on investments was $457,875,877 of which $506,306,147 related to appreciated investment securities and $48,430,270 related to depreciated investment securities. At July 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Capital Goods 10.2 Banks 7.8 Real Estate 7.8 Short-Term/Money Market Investments 7.6 Health Care Equipment & Services 7.3 Software & Services 6.8 Technology Hardware & Equipment 6.7 Materials 5.8 Retailing 5.4 Consumer Durables & Apparel 4.9 Consumer Services 4.2 Energy 4.2 Semiconductors & Semiconductor Equipment 3.8 Utilities 3.8 Pharmaceuticals, Biotech & Life Sciences 3.6 Diversified Financials 3.4 Commercial & Professional Services 3.2 Food, Beverage & Tobacco 2.8 Insurance 2.1 Transportation 1.8 Media .8 Automobiles & Components .6 Food & Staples Retailing .6 Household & Personal Products .6 Telecommunication Services .4 † Based on net assets. STATEMENT OF FINANCIAL FUTURES July 31, 2013 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2013 ($) Financial Futures Long Russell 2000 Mini 183 19,085,070 September 2013 ) The following is a summary of the inputs used as of July 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 1,485,829,654 - - Mutual Funds 112,629,796 - - U.S. Treasury - 974,872 - Liabilities ($) Other Financial Instruments: Financial Futures++ (31,902) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended July 31, 2013 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Index Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 25, 2013 By: /s/ James Windels James Windels Treasurer Date: September 25, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
